Title: To George Washington from Lafayette, 10 February 1786
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


   
      Paris february the 10th [1786]
   
The inclosed, my dear general, is a vocabulary which the Empress of Russia Has Requested me to Have filled up with indian Names, as she Has ordered an Universal dictionary to be made of all languages—it would greatly oblige Her to collect the words she sends translated into the several idioms of the Nations on the Banks of the Oyho—presley Nevill and Morgan at fort pitt, general Mullemberg in fayette’s County and our other friends Could undertake it for us, and be very attentive to Accuracy—I Beg Your pardon, My dear general, for the trouble I give you, But Have Been so particularly Applied to, that I Cannot dispense with paying great attention to the Business.
This goes with so long an epistle of Mine that I shall only present you Here with My Best love and wishes and am my dear general Your respectfull & tenderest friend

lafayette

